DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 01/05/2021, in which, claims 1-11 remain pending in the present application with claims 1, 10, and 11 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 05, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “unit” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
a processing unit configured to execute in claims 1; 
a developing unit configured to perform in claim 1; 
a control unit configured to control in claim 1; and
a determining unit configured to determine in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-9 depend on claim 1 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 20140355946 A1, hereinafter referred to as “Nakao”) in view of Toyoda et al. (US 20120243847 A1, hereinafter referred to as “Toyoda”).
Regarding claim 1, Nakao discloses an image processing apparatus for performing playback processing of a RAW movie file in which information related to a development parameter is stored in a frame (see FIG. 8 and Nakao, paragraph [0213]: “a development parameter is generated at the detection processing unit 402 as to each frame of a predetermined scene of raw moving image data”), the apparatus comprising: 
a processing unit configured to execute parameter determination processing for determining a development parameter to be used in development processing of a target playback frame within the RAW movie file (see Nakao, paragraph [0016]: “an image processing device according to an embodiment of the present invention includes: a parameter generating unit configured to receive supply of raw moving image data which is moving image data in an undeveloped state, and generate a development parameter as to a target frame of the raw moving image data”), based on a difference between a development parameter for the target playback frame and a development parameter 
a developing unit configured to perform development processing on a RAW image of the target playback frame in accordance with the development parameter determined by the processing unit, and to output an image obtained in the development processing (see Nakao, paragraph [0045]: “a development processing unit configured to subject the raw moving image data read out by the reading unit to development processing up to a predetermined stage or the final stage using a development parameter interpolated and adjusted by the interpolation processing unit; and an output unit configured to output intermediate development moving image data or ordinary development moving image data processed by the development processing unit”); and 
a control unit configured to control the processing unit (see Nakao, paragraph [0088]: “The CPU 410 reads out and executes a necessary program from the ROM, generates a control signal to be supplied to the respective units to supply this to the respective units, or receives a signal from the respective units to perform processing corresponding to this”). 
Regarding claim 1, Nakao discloses all the claimed limitations with the exception of wherein the control unit, in a case where a playback start position in the RAW movie file is designated by a user, determines a development parameter for a frame of interest 
Toyoda from the same or similar fields of endeavor discloses wherein the control unit, in a case where a playback start position in the RAW movie file is designated by a user (see Toyoda, paragraph [0044]: “The starting position can be any position designated by the operator”), determines a development parameter for a frame of interest corresponding to the playback start position, by causing the processing unit to execute the parameter determination processing for each of a plurality of frames from a frame that is a preset number of frames before the frame of interest to the frame of interest (see Toyoda, paragraph [0077]: “FIG. 12 shows an image file format that can be used in the present embodiment. The image file includes a header region containing accessory information, such as photographing date and time and the total number of frames, and an image region composed of image information. The header region also includes a number n of playback pointers which provide candidate starting positions when the image information is read out. In the illustrative form, it is assumed that the number of playback pointers is 4 (n=4), but a larger or smaller number may be used in practice. A certain value is set in advance in each playback pointer, for indicating a corresponding candidate read-out starting position”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Toyoda with the teachings as in Nakao. The motivation for doing so would ensure the system to have the ability to use the image playback apparatus disclosed in Toyoda to start 
Regarding claim 2, the combination teachings of Nakao and Toyoda as discussed above also disclose the apparatus according to claim 1, wherein the control unit, in a case where a frame within the preset number of frames from a first frame of the RAW movie file is designated as the playback start position, determines the development parameter for the frame of interest, by causing the processing unit to execute the parameter determination processing from the first frame to the frame of interest corresponding to the playback start position (see Nakao, paragraph [0176]: “in the case of the example shown in FIG. 4, (complete development parameter group: 1) is recorded as to the first frame (frame 1) of the scene N, and with the frame 1 as a starting point, the corresponding (development parameter group A: 3), (development parameter group A: 5), (development parameter group A: 7), and so on through (development parameter group A: M) are recorded as to the frame 3, frame 5, frame 7, and so on through frame M which are frames of every one frame”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 3, the combination teachings of Nakao and Toyoda as discussed above also disclose the apparatus according to claim 1, wherein the control unit, in a case where the first frame of the RAW movie file is designated as the playback start position, determines, as the development parameter for the frame of interest, a development parameter for a frame of interest corresponding to the playback start position within the RAW movie file (see Nakao, paragraph [0177]: “with the frame 1 as a starting point, the corresponding (development parameter group B: 5), (development parameter group B: 9), and so on are recorded as to the frame 5, frame 9, and so on which are frames of every three frames. Also, with the frame 1 as a starting point, the corresponding (development parameter group C: 6), and so on through (development parameter group C: M) are recorded as to the frame 6, and so on through frame M which are frames of every four frames”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Nakao and Toyoda as discussed above also disclose the apparatus according to claim 1, wherein the control unit includes a determining unit configured to determine, in a case where a playback start position within the RAW movie file is designated by the user, whether the playback start position was designated as a position for resuming playback (see Toyoda, paragraph [0152]: “as shown in FIG. 3, when the image file which was played back part-way is read out again, the playback is started from the position at which the previous playback operation was interrupted, without playing back the same part of the image file again”),

The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Nakao and Toyoda as discussed above also disclose the apparatus according to claim 1, wherein the control unit, in a case where a frame that is a preset number of frames before the frame of interest does not exist, causes the processing unit to execute processing with the first frame in the RAW movie file as a starting point (see Toyoda, paragraph [0106]: “the leading position of the image information may be set in the playback pointer 1, and values indicating initial (non-designated) bookmark positions may be set in the other playback pointers”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 6, the combination teachings of Nakao and Toyoda as discussed above also disclose the apparatus according to claim 1, wherein the preset number of frames is determined depending on a type of development parameter (see Nakao, paragraph [0175]: “recording frequency is changed depending on the type of a development parameter. In the case of the scene N shown in FIG. 4, the development parameter group A is recorded as to frames of every one frame, development parameter group B is recorded as to frames of every three frames, and development parameter group C is recorded as to frames of every four frames”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Nakao and Toyoda as discussed above also disclose the apparatus according to claim 1, wherein the preset number of frames is a number of iterations of processing that the processing unit needs to execute to reach a largest value that a development parameter can take in a case of changing from a smallest value to the largest value (see Nakao, paragraph [0094]: “the development parameter to be recorded in the recording medium is employed, and the user may adjust this. In the case of intermediate development moving image data, development processing on the way has been completed, unless the completed development processing parameter is modified, the adjustment of the development parameter regarding the development processing of the unprocessed portion is performed using the intermediate development moving image data any number of times, whereby development processing can be performed repeatedly”).

Regarding claim 8, the combination teachings of Nakao and Toyoda as discussed above also disclose the apparatus according to claim 1, 
wherein, in a case where there are a plurality of types of development parameters, a largest number, among the number of iterations of processing that the processing unit needs to execute to reach a largest value that each development parameter can take in a case of changing from a smallest value to the largest value is set as the preset number of frames (see Nakao, paragraphs [0189]-[0190]: “the adaptive development parameter analyzing unit 4022 can output a predetermined development parameter group to frames of every a predetermined number of frames. Also, an arrangement may be made wherein the adaptive development parameter analyzing unit 4022 of the camera system 100 according to the present embodiment outputs all of the detection data groups including not only development parameters but also various types of data to the first frame of each scene in the same way as with development parameters, but outputs an ordinary detection group to other frames every several frames depending on the change frequency of each detection data, or in the case of detection data excessively changing, this data is output to the other frames as an adaptive detection data group”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 10 is rejected for the same reasons as discussed in claim 1 above.
Claim 11 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Nakao and Toyoda as discussed above also disclose a non-transitory computer-readable storage medium storing a program (see Nakao, paragraph [0257]: “the ROM 232 stores and holds data necessary for various programs and processing executed by the CPU 231”).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484  

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484